ROSSMAN, J.,
dissenting.
I must dissent because I find it inconceivable that the biggest producer of public power in this part of the world is not a “public utility.” Perhaps a technical reading of ORS 757.005(l)(a) requires the result reached by the majority, but I find it unreasonable nonetheless. Any policies served by giving special status to public utilities under ORS 164.365 are also served, perhaps to a greater extent, by extending that protection to the BPA. Certainly, I agree with the majority that the definition of public utility contained in ORS 757.005(l)(a) is significant in resolving this case. The majority claims that from the definition, “[i]t is apparent that the legislature did not use the term ‘public utility’ in its generic sense in defining criminal mischief in the first degree.” It strikes me that, of all the entities normally thought of as a “public utility” in a generic sense, the BPA would be the only *331one not included in the majority’s version of the statutory definition. If the legislature had intended to exclude only the BPA from the statutory definition of “public utility” as it is incorporated into ORS 164.365(l)(d), it would have been much simpler for it to come straight out and say so, thereby eliminating the need for all this intellectual genuflecting.
Moreover, it is a recognized rule of statutory construction that statutes should be construed, if possible, so as to avoid absurd or unreasonable results. James v. Carnation Co., 278 Or 65, 72-73, 562 P2d 1192 (1977). To me, it is clear that the majority has reached an absurd and unreasonable result. Accordingly, I would affirm.